Case: 21-50336     Document: 00516259102         Page: 1     Date Filed: 03/29/2022




                  United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      March 29, 2022
                                  No. 21-50336
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   Sheila Denise Kendricks,

                                                           Plaintiff—Appellant,

                                       versus

   Methodist Children’s Home,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:19-CV-518


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Shelia Kendricks, an African American woman over the age of forty,
   sued Methodist Children’s Home, making a series of allegations related to
   age, gender, and race discrimination. Her suit arose from her termination by
   Methodist. Kendricks’s arguments are no more substantiated on appeal than


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50336       Document: 00516259102          Page: 2   Date Filed: 03/29/2022




                                     No. 21-50336


   they were before the trial court; therefore we affirm the judgment of the trial
   court.
                                         I.
            Kendricks worked for Methodist for eleven years, from 2007 until
   2018. In May 2018, Kendricks underwent surgery and then took unpaid leave
   under the Family and Medical Leave Act, 29 U.S.C. § 2601. While on leave,
   Kendricks applied for two other jobs within Methodist and was not selected
   for either position. Both individuals hired for the positions were under forty
   and not African American. While on leave, Kendricks also filed a complaint
   with Methodist regarding a possibly racially discriminatory hiring practice
   suffered by one of her coworkers.
            In July 2018, while she remained on leave, Methodist fired Kendricks
   for refusing to accept managerial decisions and refusing to “work
   appropriately with others[.]” Kendricks had allegedly been interfering with
   patient-care and “stirring the pot” while on leave. In response, Kendricks
   filed suit in federal district court in September 2019. The district court
   ultimately discerned six claims: Methodist discriminated against Kendricks
   based on her age, race, or disability by not hiring her for the jobs she applied
   for in 2018 or another job she applied for in 2015; Methodist retaliated against
   her for reporting potential discrimination; her termination while on leave
   violated the Family Medical Leave Act; Methodist violated Texas labor laws;
   and Methodist’s tortious conduct merited punitive damages.                Both
   Kendricks and Methodist filed motions for summary judgment prior to the
   start of discovery. After the parties conducted some discovery, the district
   court granted Methodist’s motion for summary judgment. Kendricks now
   appeals.




                                          2
Case: 21-50336       Document: 00516259102          Page: 3    Date Filed: 03/29/2022




                                     No. 21-50336


                                         II.
            Kendricks’s briefing consists of summary statements supported by
   scattered citations to case law. Because Kendricks is pro se, we construe her
   pleadings liberally. But on appeal her arguments must still be adequately
   briefed; otherwise, they will be “deemed abandoned.” Coleman v. Lincoln
   Parish Detention Center, 858 F.3d 307, 309 (5th Cir. 2017) (per curiam) (citing
   Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas
   Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987)).
            Kendricks raises a number of arguments: (1) that the district court
   lacked jurisdiction to hear this case because Kendricks did not plead facts to
   establish a Family Medical Leave Act claim; (2) that a scheduling order was
   not properly submitted in the district court; (3) that the district court did not
   apply the summary judgment standard from Federal Rule of Civil Procedure
   56; (4) that the district court committed numerous procedural and
   evidentiary errors; and (5) that she should be allowed to file a supplemental
   brief related to why two individuals were essential parties in the case before
   the district court.
            First, Kendricks’s arguments related to jurisdiction are misguided.
   The district court had subject matter jurisdiction under 28 U.S.C. § 1331
   because Kendricks alleged claims arising out of federal law, specifically Title
   VII of the Civil Rights Act, 42 U.S.C. § 2000e, the Age Discrimination in
   Employment Act, 29 U.S.C. § 621, and the Americans with Disabilities Act,
   42 U.S.C. § 12111. Further, the attachments to her complaint specifically
   mention the Family Medical Leave Act and her leave taken thereunder. Her
   contention that the district court lacked jurisdiction is therefore without
   merit.
            Regarding the alleged deficiencies of the scheduling order, we have
   long noted that district courts have significant discretion to manage their




                                          3
Case: 21-50336      Document: 00516259102           Page: 4    Date Filed: 03/29/2022




                                     No. 21-50336


   dockets. S&W Enters., L.L.C. v. SouthTrust Bank of Ala., NA, 315 F.3d 533,
   536–37 (5th Cir. 2003); Woodson v. Surgitek, Inc., 57 F.3d 1406, 1417 (5th Cir.
   1995); Smith v. Legg (In re United Mkts. Int’l, Inc.), 24 F.3d 650, 654 (5th Cir.
   1994). In her mere two lines of argument, Kendricks provides nothing to
   suggest the district court abused its discretion.
          Third, Kendricks’s arguments related to the district court’s summary
   judgment are characterized by two assertions: (1) that Methodist’s affidavits
   were perjurious because they were silent on an attempt by Kendricks to
   secure a promotion in 2015, and (2) that the affidavits contained
   unsubstantiated statements that the individuals hired in 2018 were more
   qualified than Kendricks. The case law Kendricks offers in arguing that the
   omissions invalidated the affidavits refers to affidavits used to obtain search
   warrants. See United States v. Clapp, 46 F.3d 795 (8th Cir. 1995). As her
   argument is wholly unsupported beyond this, it is inadequately briefed. Her
   other assertion, that the unsubstantiated statements were improper, ignores
   the text of the affidavits. The statements regarding the other individuals’
   promotion are wholly premised on the best of the affiants’ knowledge and
   belief. This is exactly what Federal Rule of Civil Procedure 56(c)(4) requires.
   Fed. R. Civ. P. 56(c)(4). Thus, these arguments are also without merit.
          Finally, Kendricks requests leave to file a supplemental brief
   concerning a second, uncited case that is also allegedly on appeal. This
   “second case” appears to be an attempt by Kendricks to re-join two
   individuals to the underlying suit after they successfully moved for dismissal
   under Federal Rule of Civil Procedure 12(b)(6). As Kendricks makes no
   argument related to the Rule 12(b)(6) dismissal beyond paraphrasing other
   Rules of Civil Procedure to argue that the two former defendants were
   essential parties, her argument is without merit.




                                          4
Case: 21-50336     Document: 00516259102          Page: 5   Date Filed: 03/29/2022




                                   No. 21-50336


         The remainder of Kendricks’s contentions are inadequately briefed
   summary statements, such that we will not address them. Coleman, 858 F.3d
   at 309 (citing Yohey, 985 F.2d at 224-25; Brinkmann, 813 F.2d at 748).
                                                                AFFIRMED.




                                        5